UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 1/31/11 (Unaudited) CONVERTIBLE BONDS AND NOTES (64.9%)(a) Principal amount Value Aerospace and defense (1.3%) AAR CORP. 144A cv. sr. unsec. notes 2 1/4s, 2016 $5,600,000 $5,593,000 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 2,030,000 3,623,550 Airlines (0.7%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 1,695,000 1,879,316 Continental Airlines, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2015 2,280,000 3,536,850 Automotive (2.3%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 4,720,000 8,994,904 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 3,500,000 7,533,750 Beverage (0.6%) Molson Coors Brewing Co. cv. company guaranty sr. unsec. unsub. notes 2 1/2s, 2013 4,110,000 4,664,850 Biotechnology (3.6%) Amgen, Inc. cv. sr. unsec. notes 3/8s, 2013 4,400,000 4,416,500 Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 5,300,000 4,763,375 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 3,545,000 3,615,900 Dendreon Corp. 144A cv. sr. unsec. sub. notes 4 3/4s, 2014 565,000 2,000,100 Kendle International, Inc. cv. sr. unsec. notes 3 3/8s, 2012 3,800,000 3,576,750 United Therapeutics Corp. cv. sr. unsec. notes 1/2s, 2011 500,000 903,750 United Therapeutics Corp. 144A cv. sr. unsec. notes 1/2s, 2011 3,500,000 6,326,250 Broadcasting (0.7%) XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 4,223,000 5,335,338 Cable television (1.2%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 5,450,000 8,502,000 Coal (1.5%) International Coal Group, Inc. cv. company guaranty sr. unsec. notes 4s, 2017 2,158,000 3,858,288 James River Coal Co. 144A cv. sr. unsec. notes 4 1/2s, 2015 2,449,000 2,843,044 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 3,000,000 3,802,500 Commercial and consumer services (3.2%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 6,300,000 6,843,375 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,220,000 3,789,538 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 5,400,000 5,184,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 765,000 734,400 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 2,700,000 2,392,875 Live Nation Entertainment, Inc. 144A cv. sr. notes 2 7/8s, 2027 1,170,000 1,036,913 Priceline.com, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2015 1,829,000 2,844,095 Communications equipment (1.2%) ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 3,355,000 3,520,653 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 5,121,000 4,788,135 Computers (3.3%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 3,320,000 5,378,400 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,800,000 9,396,000 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 4,342,000 4,119,255 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,205,000 4,899,987 Consumer finance (1.0%) Dollar Financial Corp. cv. sr. notes 3s, 2028 6,035,000 7,528,663 Consumer services (2.5%) Avis Budget Group, Inc. cv. sr. notes 3 1/2s, 2014 2,950,000 3,403,563 Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 4,850,000 9,378,688 WebMD Health Corp. 144A cv. sr. notes 2 1/2s, 2018 5,274,000 5,296,678 Containers (0.7%) Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,931,000 5,029,127 Electrical equipment (0.6%) WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 1,934,000 4,159,841 Electronics (3.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,811,000 1,824,583 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 2,637,000 2,999,588 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 5,955,000 7,212,994 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 6,545,000 7,125,869 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 6,300,000 7,843,500 Energy (oil field) (0.3%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 2,302,500 Energy (other) (0.5%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 3,000,000 3,525,000 Financial (0.8%) CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 2,700,000 2,774,250 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,300,000 3,195,563 Health-care services (2.7%) Fisher Scientific International, Inc. cv. company guaranty sr. sub. notes 3 1/4s, 2024 3,400,000 4,857,750 Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 4,600,000 5,301,500 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 3,300,000 3,324,750 Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 3,310,000 3,806,666 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,493,000 2,468,070 Homebuilding (0.6%) Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 3,582,000 4,040,944 Insurance (1.3%) American Equity Investment Life Holding Co. 144A cv. sr. unsec. notes 3 1/2s, 2015 2,369,000 2,804,304 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 5,285,000 6,242,906 Investment banking/Brokerage (1.2%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 5,016,000 5,160,210 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 2,600,000 3,659,500 Lodging/Tourism (1.0%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 2,465,000 3,583,494 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 4,235,000 3,652,688 Manufacturing (1.8%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 6,580,000 8,208,550 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,415,000 4,867,538 Media (1.3%) Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 10,300,000 5,704,140 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 2,855,000 3,568,750 Medical technology (3.6%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 4,100,000 3,577,250 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 3,544,000 3,878,465 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 5,070,000 5,798,813 Invitrogen Corp. cv. sr. unsec. unsub. notes 1 1/2s, 2024 5,900,000 6,991,500 Medtronic, Inc. cv. sr. unsec. notes 1 5/8s, 2013 3,600,000 3,667,500 Medtronic, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2013 1,900,000 1,935,625 Metals (3.4%) Goldcorp, Inc. cv. sr. notes 2s, 2014 (Canada) 5,727,000 6,693,718 Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 3,900,000 5,269,875 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,260,000 5,396,888 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 2,820,000 5,446,125 USEC, Inc. cv. sr. unsec. notes 3s, 2014 2,000,000 1,777,500 Oil and gas (2.0%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 9,400,000 8,941,750 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 4,500,000 5,580,000 Pharmaceuticals (0.9%) Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 (Israel) 5,400,000 6,662,250 Real estate (0.5%) Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 (R) 3,200,000 3,740,000 Retail (0.5%) Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 4,100,000 3,449,125 Semiconductor (0.9%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 5,775,000 6,251,438 Shipping (0.6%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,400,000 4,174,500 Software (4.1%) Microsoft Corp. 144A cv. sr. unsec. notes zero %, 2013 3,961,000 4,253,124 Rovi Corp. 144A cv. sr. unsec. unsub. notes 2 5/8s, 2040 4,240,000 6,163,900 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 8,600,000 11,223,000 SYNNEX Corp. 144A cv. sr. notes 4s, 2018 5,845,000 7,540,050 Technology (2.0%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 2,100,000 2,464,875 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 3,720,000 4,366,350 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 785,000 987,138 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 5,300,000 6,664,750 Technology services (0.9%) CSG Systems International, Inc. 144A cv. sr. unsec. sub. notes 3s, 2017 3,138,000 3,220,373 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 3/4s, 2015 2,100,000 3,437,070 Telecommunications (5.0%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,833,000 7,354,358 Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 4,267,000 3,701,623 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 6,220,000 8,140,425 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 4,185,000 5,325,413 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 2,940,000 2,906,925 SBA Communications Corp. cv. sr. unsec. notes 1 7/8s, 2013 7,410,000 8,382,563 Telephone (0.8%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 6,255,000 5,785,875 Total convertible bonds and notes (cost $399,531,807) CONVERTIBLE PREFERRED STOCKS (23.8%)(a) Shares Value Automotive (2.4%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 99,040 $5,174,840 General Motors Co. Ser. B, $2.375 cv. pfd. 219,435 11,917,515 Banking (4.5%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 9,245 9,140,994 Citigroup, Inc. $7.50 cv. pfd. 75,025 10,315,938 Huntington Bancshares Ser. A, 8.50% cv. pfd. (S) 3,480 3,921,960 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 8,425 8,783,063 Combined utilities (1.2%) El Paso Corp. 4.99% cv. pfd. 6,715 8,561,625 Communications equipment (0.7%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 5,860 5,294,510 Consumer (1.0%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 64,486 7,440,072 Consumer goods (0.4%) Newell Financial Trust I $2.625 cum. cv. pfd. 58,712 2,524,616 Electric utilities (1.6%) Great Plains Energy, Inc. $6.00 cv. pfd. 118,674 7,675,834 PPL Corp. $4.75 cv. pfd. 74,185 3,986,702 Financial (0.7%) AMG Capital Trust II $2.575 cv. pfd. 129,130 5,358,895 Food (1.4%) Bunge, Ltd. $4.875 cv. pfd. 43,885 4,262,331 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 441,725 5,777,763 Insurance (2.6%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 49,780 3,080,884 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. (S) 245,423 6,442,354 XL Group, Ltd. $2.688 cv. pfd. 295,455 9,342,287 Lodging/Tourism (0.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 18,304 481,624 Media (1.1%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 8,165 8,154,794 Metals (1.1%) Vale Capital II $3.375 cv. pfd. (Cayman Islands) 81,200 7,896,700 Miscellaneous (1.1%) Nielsen Holdings NV $3.125 cv. pfd. 28,463 1,556,926 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 462,160 6,253,025 Oil and gas (0.8%) Apache Corp. Ser. D, $3.00 cv. pfd. 84,616 5,516,963 Power producers (0.4%) AES Trust III $3.375 cv. pfd. 59,600 2,894,325 Real estate (1.6%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 170,550 4,221,113 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 388,350 7,611,660 Telecommunications (1.1%) Crown Castle International Corp. $3.125 cum. cv. pfd. 126,241 7,685,552 Total convertible preferred stocks (cost $147,324,192) COMMON STOCKS (6.3%)(a) Shares Value Banking (0.9%) JPMorgan Chase & Co. 80,350 $3,610,929 Wells Fargo & Co. 78,700 2,551,454 Biotechnology (0.1%) Dendreon Corp. (NON) 15,400 539,616 Cable television (0.4%) DIRECTV Class A (NON) 76,500 3,242,835 Chemicals (0.3%) Celanese Corp. Ser. A 49,524 2,054,751 Computers (0.5%) Hewlett-Packard Co. 78,710 3,596,260 Energy (oil field) (0.5%) National Oilwell Varco, Inc. 52,445 3,875,686 Energy (other) (%) Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 3,125 Insurance (0.5%) Aflac, Inc. 62,300 3,587,234 Medical technology (0.5%) Medtronic, Inc. 96,500 3,697,880 Metals (0.3%) Freeport-McMoRan Copper & Gold, Inc. Class B 22,658 2,464,058 Oil and gas (0.8%) Chevron Corp. 19,135 1,816,486 Devon Energy Corp. 20,990 1,861,603 Occidental Petroleum Corp. 19,045 1,841,271 Regional Bells (0.5%) Verizon Communications, Inc. 96,610 3,441,248 Retail (0.5%) Bed Bath & Beyond, Inc. (NON) 74,915 3,595,920 Telecommunications (0.5%) NII Holdings, Inc. (NON) 78,000 3,274,440 Total common stocks (cost $42,647,701) CORPORATE BONDS AND NOTES (1.9%)(a) Principal amount Value Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $1,346,000 $1,386,380 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 179,000 186,160 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,290,000 1,406,100 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,265,000 1,419,963 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 3,159,000 3,032,640 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,305,000 1,396,350 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,320,000 1,362,900 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 1,470,000 1,589,438 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,708,000 2,062,410 Total corporate bonds and notes (cost $12,852,873) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $260,551 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (1.9%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 8,206,550 $8,206,550 Putnam Money Market Liquidity Fund 0.17% (e) 5,100,262 5,100,262 Total short-term investments (cost $13,306,812) TOTAL INVESTMENTS Total investments (cost $615,880,511) (b) Key to holding's abbreviations FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $718,979,505. (b) The aggregate identified cost on a tax basis is $615,938,552, resulting in gross unrealized appreciation and depreciation of $102,039,694 and $7,538,939, respectively, or net unrealized appreciation of $94,500,755. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,072,810. The fund received cash collateral of $8,206,550 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,525 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $87,314,360 and $84,045,307, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,518,809 $ $ Communication services 9,958,523 Consumer cyclicals 3,595,920 Energy 9,395,046 3,125 Financials 9,749,617 Health care 4,237,496 Technology 3,596,260 Total common stocks Convertible bonds and notes 466,699,942 Convertible preferred stocks 171,274,865 Corporate bonds and notes 10,809,701 3,032,640 Warrants 260,551 Short-term investments 5,100,262 8,206,550 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $260,551 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
